324 S.W.3d 612 (2009)
In re: 24R, INC. d/b/a The Boot Jack.
No. 13-09-00359-CV.
Court of Appeals of Texas, Corpus Christi-Edinburg.
September 22, 2009.
Rehearing Overruled November 12, 2009.
Grace S. Bellomy, Law Office of Grace S. Bellomy, Boerne, for relator.
Ricardo R. Godinez, Law Office of Ricardo R. Godinez, McAllen, for real party in interest.
Before Justices RODRIGUEZ, GARZA and VELA.

MEMORANDUM OPINION
MEMORANDUM OPINION PER CURIAM.[1]
Relator, 24R, Inc. d/b/a The Boot Jack, filed a petition for writ of mandamus requesting that this Court direct respondent, the Honorable Arnoldo Cantu Jr., presiding judge of County Court at Law No. 5 of *613 Hidalgo County, Texas, to vacate his June 2, 2009 order denying relator's motion to compel arbitration in trial court cause number CL-08-1074-E. On June 26, 2009, we granted relator's motion for an emergency stay of the trial court proceedings and requested a response to the petition from the real party in interest, Frances S. Cabrera. Cabrera filed a response on September 14, 2009.
Having examined and fully considered relator's petition, Cabrera's response thereto, and the other documents on file, this Court is of the opinion that the relator has not shown itself entitled to the relief sought and the petition should be denied. Accordingly, relator's petition for writ of mandamus is DENIED. Having denied the petition, we hereby LIFT the emergency stay of proceedings previously imposed by this Court in trial court cause number CL-08-1074-E.
NOTES
[1]  See Tex.R.App. P. 47.4 (distinguishing opinions and memorandum opinions), 52.8(d) ("When denying relief, the court may hand down an opinion but is not required to do so.").